Citation Nr: 0017552	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  97-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, and died in July 1997.  The appellant is 
the veteran's widow.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran served in Patrol Bombing Squadron 26 (PBS-26) 
in the Pacific Theater of Operations during World War II, 
from May 15, 1944, to October 1, 1945.  

2.  The veteran's death certificate and treatment records 
show that he died in July 1997 of metastatic renal cell 
carcinoma.  

3.  There is no evidence that the veteran participated in a 
radiation-risk activity or is a radiation-exposed veteran.

4.  There is no competent medical evidence that establishes a 
nexus or link between the veteran's death due to metastatic 
renal cell carcinoma and any incident of his active service.  



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, to include as secondary to exposure to 
ionizing radiation, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the metastatic renal cell 
carcinoma which caused the veteran's death was the result of 
exposure to ionizing radiation during the detonation of 
atomic bombs over Hiroshima and Nagasaki, Japan, at the end 
of World War II.  The law provides that benefits arising from 
the death of a veteran may be granted to a spouse of a 
veteran who dies from a service-connected disability.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A 
service-connected disability is one that was incurred or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  However, the Board 
observes that at the time of his death, the veteran was not 
service connected for any disabilities.  

For claims based on the chronic effects of exposure to 
radiation, service connection may be established by 
presumption of certain cancers and diseases specified by 
statute, if they become manifest in a radiation-exposed 
veteran any time after discharge from service.  See 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2) (1999).  A radiation-exposed veteran 
is a veteran who participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3).  A radiation-risk activity, in turn, 
is defined by law and regulation as on-site participation in 
atmospheric detonation of a nuclear device, the occupation of 
Hiroshima or Nagasaki, or internment as a POW in Japan during 
specified dates.  Id.

If a claim is based upon a disease other than one of those 
diseases specified by statute and regulation, the VA shall 
nevertheless consider the claim under 38 C.F.R. § 3.311, 
provided that veteran was exposed to ionizing radiation or 
the claimant has provided competent medical evidence that the 
claimed condition was a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(1)(i), (b)(4) (1999).  A presumption of service 
connection is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999).  

Under 38 C.F.R. § 3.309(d) (1999), certain diseases may be 
presumed to have been incurred as a result of radiation when 
diagnosed in radiation-exposed veterans.  Those listed 
diseases include cancer of the urinary tract, and a note 
appended to § 3.309(d) states that "for purposes of this 
section, the term 'urinary tract' means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra." Id.  In the 
present case, it appears that the veteran's diagnosed 
metastatic renal cell carcinoma is included among those 
diseases listed under 38 C.F.R. § 3.309(d). 

The Board notes that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984), which provides for presumptive 
service connection, does not preclude establishing service 
connection on principles of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  Therefore, the 
Board will consider the appellant's claim for service 
connection for the cause of the veteran's death, claimed as 
secondary to exposure to ionizing radiation, on both a 
presumptive and a direct basis.  

However, an individual who submits a claim for VA benefits 
has the burden of first "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim was well grounded."  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  See Boek v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
disease or injury in service.  Second, there must be 
competent (i.e. medical) evidence of a disability at the time 
of the veteran's death.  Third, there must be evidence of a 
nexus or link between the in-service injury or disease listed 
on the death certificate as the direct or contributory cause 
of death, and the in-service injury or disease, as shown 
through the medical evidence.  See Epps v. Gober, 126 F.3d 
1464 (1997).  Lay or medical evidence, as appropriate, may be 
used to substantiate the service incurrence.  See Caluza v. 
Brown, 6 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of a manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

A review of the record shows that the veteran served in PBS-
26 in the Pacific Theater of Operations during World War II, 
from approximately May 15, 1944, to October 1, 1945.  In 
addition, a certificate apparently presented to the veteran 
and a document in the veteran's service personnel records 
reflect that his squadron was present at the Japanese 
surrender in Tokyo Bay in 1945, and that PBS-26 was the first 
U.S. naval aviation squadron to conduct operations from Tokyo 
Bay following the cessation of hostilities in World War II.  
However, the service personnel records make no mention of 
participation in either of the two atomic bomb detonations 
over Hiroshima or Nagasaki in 1945.  

The veteran's death certificate shows that he died on July 
[redacted], 1997, of what was diagnosed as metastatic renal cell 
carcinoma.  The appellant, the veteran's widow, contends that 
the metastatic renal cell carcinoma was the result of 
exposure to ionizing radiation during the detonation of the 
two atomic bombs over Japan near the close of World War II.  
She has stated that the veteran had told her that he had 
witnessed the "mushroom formation" after one of the atomic 
bombs exploded, and that he had served as a crewman aboard a 
PBS-26 patrol bomber which had escorted the aircraft which 
had actually dropped one or both of the atomic bombs.  

The veteran's service medical records are completely negative 
for any indication of metastatic renal cell or any other form 
of carcinoma.  Clinical treatment records dating from 
November 1995 to the time of the veteran's death in July 1997 
show that the he was first diagnosed with renal cell 
carcinoma in December 1995.  The clinical treatment records 
fail to contain any medical opinion suggesting that the 
veteran's diagnosed metastatic renal cell carcinoma was 
incurred during the veteran's active service, or proximate 
thereto, or otherwise as a result of any exposure to ionizing 
radiation therein.  There is no evidence that the veteran's 
renal carcinoma was chronically disabling or present prior 
1995.  Thus, no presumption of service connection for any 
chronic disease is satisfied, nor may the veteran's renal 
carcinoma be considered continuously and chronically 
disabling after service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.309; Savage, supra.

A letter dated in October 1998 was received from the U.S. 
Defense Threat Reduction Agency (DTRA).  By that letter, it 
was noted that at the time the atomic bombs were detonated 
over Hiroshima and Nagasaki in August 1945, the veteran's 
squadron, PBS-26, was operating in the vicinity of the 
southern coast of Okinawa.  According to the DTRA, there was 
no indication that aircraft assigned to PBS-26 provided any 
escort to the strategic atomic bombing of Hiroshima or 
Nagasaki.  Moreover, according to DTRA, the historical 
records showed that PBS-26 did not deploy to Tokyo until 
October 5, 1945, some four days after the veteran was 
transferred to a duty station in the continental United 
States.  

There was no record of the veteran having served in the 
occupation forces for either Hiroshima or Nagasaki.  Further, 
even if the veteran had served in the vicinity of Tokyo at 
the time of the Japanese surrender, the DTRA letter indicates 
that Tokyo is some 400 and 550 miles from Hiroshima and 
Nagasaki, respectively.  

The Board acknowledges that the veteran may have been present 
with PBS-26 at the time of the Japanese surrender in Tokyo 
Bay in August 1945, as suggested by the certificate contained 
in the service personnel records.  However, any assertion 
that he either actively participated in any manner in the 
strategic atomic bombing of Hiroshima and Nagasaki, or that 
he had been in the vicinity of areas affected by residual 
ionizing radiation, appears to be contraindicated by the 
historical record, per the October 1998 letter from DTRA.  By 
that letter, PBS-26 operated off the coast of Okinawa, which 
is more than 300 miles from Nagasaki and more than 450 miles 
from Hiroshima, at the time of the strategic atomic bombing 
of Japan, and the letter contradicts the veteran's reported 
statement that he accompanied one of the aircraft that 
dropped an atomic bomb on the mission during which atomic 
weapons were used.  

Even if the veteran was present with PBS-26 in Tokyo Bay at 
the time of the Japanese surrender, such area of operation 
was several hundred miles away from either Hiroshima or 
Nagasaki, and was therefore not subject to residual effects 
of ionizing radiation.  The veteran's account that he saw the 
visible effects of the bomb, a mushroom cloud, does not 
qualify him as a "radiation-exposed" veteran, since the 
service personnel records establish that the veteran was 
absent from "on-site" participation following a nuclear 
detonation.  

The DTRA letter establishes that the veteran was absent from 
the radiation-risk area when a bomb was detonated.  
Therefore, the veteran's statement that he saw the mushroom 
cloud formation does not establish exposure to radiation, 
even assuming that the veteran did observe what the appellant 
reports he said he observed.  In particular, the appellant 
reported that the veteran stated he did not recall which 
nuclear detonation he observed, nor did he apparently report 
his location, so his statement, even accepted as true, would 
not establish whether he was performing official duties at 
the time, and would not establish that he could actually have 
been exposed to any ionizing radiation.  

Further, the appellant has not provided information from a 
"credible source" that radiation exposure was possible under 
the factual circumstances alleged by the veteran, assuming 
the truth of the facts he has related.  38 C.F.R. § 
3.311(a)(3).  A "credible source" is defined for purposes of 
38 C.F.R. § 3.311 as a person "certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology."  38 C.F.R. § 3.311(a)(3)(ii).  

Thus, no presumption of exposure may be applied so as to 
satisfy the nexus requirement for a well-grounded claim based 
on exposure to radiation.  Accordingly, the Board must 
conclude that the appellant has not submitted objective 
evidence that either the presumption of service connection 
for a radiation-exposed veteran or the criteria for initial 
review of claims have been met, so as to establish a well-
grounded claim of entitlement to service connection based on 
exposure to radiation.  38 C.F.R. §§ 3.309(d), 3.311(b). 

Aside from the appellant's contentions, the record is devoid 
of evidence that the veteran was ever exposed to ionizing 
radiation.  The record also establishes that the veteran does 
not come within the definition of a radiation-exposed veteran 
as defined by regulation, even if the veteran's statement 
that he saw the mushroom formation after an atomic detonation 
is taken as true.  

Further, after considering the appellant's claim on a direct 
basis, the Board finds that there is no medical evidence of a 
nexus or link between the veteran's active service and his 
diagnosed metastatic renal cell carcinoma.  The terminal 
disease process was noted to be first diagnosed in December 
1995, some 50 years following the veteran's discharge from 
service.  While it is no doubt likely that the disease 
process first began at some point prior to December 1995, the 
record does not disclose any treatment for symptoms prior to 
November 1995.  Accordingly, there is no evidence of any 
continuity of symptomatology, or symptomatology within any 
presumptive period.  See Savage, supra.  

In addition, lay statements by the appellant that the veteran 
was exposed to ionizing radiation or that his terminal 
metastatic renal cell carcinoma was otherwise incurred as a 
result of his active service do not constitute medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the appellant is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, absent competent 
objective evidence that the veteran was actually exposed to 
ionizing radiation in service, or that establishes the 
required nexus between the renal cell carcinoma and service, 
the appellant's claim is not well grounded, and must be 
denied on that basis.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting a well-grounded claim for service connection for 
the cause of the veteran's death, claimed as secondary to 
exposure to ionizing radiation.  The Board has not been made 
aware of any additional relevant evidence which is available 
which could serve to well ground the appellant's claim.  As 
the duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the appellant's claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 121 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  The Board also views its discussion as 
sufficient to inform the appellant of the evidence necessary 
to complete a well-grounded claim for service connection for 
the cause of the veteran's death, claimed as secondary to 
exposure to ionizing radiation.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death, to 
include as secondary to exposure to ionizing radiation, is 
denied.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

